DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except where lined out.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 	REDUCING THE NUMBER OF REGULAR CODED BINS IN ENTROPY VIDEO ENCODING AND DECODING.

Drawings
Figures 2-3, 7-10, 13-15, 17-18, 20-21 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig. 16 “Aassigng” should be “Assign.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11, 15-17 and 22-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong et al., (U.S. Patent Application Publication No. 2022/0014730 A1), [hereinafter Jeong].
Regarding claim 1, Jeong discloses a method ([0001] the disclosure relates to an image encoding method and apparatus and an image decoding method and apparatus), comprising: 
decoding a plurality of binary symbols from a bitstream, wherein the first binary symbol of said plurality of binary symbols is entropy decoded using a context-based mode, and wherein each binary symbol of said plurality of binary symbols following the first binary symbol is entropy decoded in a bypass mode ([0265] According to an embodiment, the entropy decoder 2130 may reconstruct, upon arithmetic decoding of weight information, a first binary value of a binary string corresponding to a weight index based on a context model, and reconstruct the remaining binary values of the binary string by a bypass method. Figs. 21-22); 
obtaining an index ([0278] Bcw_idx) represented by said plurality of binary symbols, corresponding to a binarization scheme ([0278] Referring to FIG. 23, it is seen that a binary value (that is, a first binary value) having binIdx of 0 among binary values of Bcw_idx representing weight indexes is reconstructed according to context of 0, and binary values having binIdx that is greater than 0 are reconstructed by the bypass method. Fig. 23); and 
forming prediction for a block as a weighted sum of two predictors, wherein the index ([0312] a candidate value indicated by a weight index (for example, bcw_idx)) indicates respective weighting factors used in weighting said two predictors when forming said weighted sum ([0296-99] The prediction decoder 2150 may combine the first reference block 2535 with the second reference block 2555 according to Equation 1 below. pbSamples[x][y]=(w0*predSamplesL0[x][y]+w1*predSamplesL1[x][y]+offset3)>>(shift2+3)  [Equation 1]).  
Regarding claim 2, Jeong discloses all the limitations of claim 1, as discussed above. Jeong also discloses wherein said binarization scheme is a truncated Rice binarization scheme ([0275] For the de-binarization of the binary string, one of fixed length de-binarization, truncated rice de-binarization, k-th order exp-golomb de-binarization, and golomb rice de-binarization may be used.).  
Regarding claim 3, Jeong discloses all the limitations of claim 1, as discussed above. Jeong also discloses wherein said index indicates, from a set of weighting factors, a weighting factor for weighting one of said two predictors when forming said weighted sum ([0298] In Equation 1, w1 represents a candidate value corresponding to a weight index, and w0 represents a pair value of w1. A pair value means a value obtained by applying a candidate value corresponding to a weight index to a preset operation equation).  
Regarding claim 4, Jeong discloses all the limitations of claim 3, as discussed above. Jeong also discloses wherein another weighting factor is obtained responsive to said weighting factor, said another weighting factor used in weighting another one of said two predictors when forming said weighted sum ([0296-99] The prediction decoder 2150 may combine the first reference block 2535 with the second reference block 2555 according to Equation 1 below. pbSamples[x][y]=(w0*predSamplesL0[x][y]+w1*predSamplesL1[x][y]+offset3)>>(shift2+3)  [Equation 1]).  
Regarding claim 8, Jeong discloses all of the elements of claim 1 in decoding method form rather than encoding method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 8. 
Regarding claim 9, Jeong discloses all of the elements of claim 2 in decoding method form rather than encoding method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 9. 
Regarding claim 10, Jeong discloses all of the elements of claim 3 in decoding method form rather than encoding method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 10. 
Regarding claim 11, Jeong discloses all of the elements of claim 4 in decoding method form rather than encoding method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 11. 
Regarding claim 15, Jeong discloses all of the elements of claim 1 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 15. 
Regarding claim 16, Jeong discloses all of the elements of claim 2 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 16. 
Regarding claim 17, Jeong discloses all of the elements of claim 3 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 17. 
Regarding claim 18, Jeong discloses all of the elements of claim 4 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 18. 
Regarding claim 22, Jeong discloses all of the elements of claim 1 in decoding method form rather than encoding apparatus form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 22. 
Regarding claim 23, Jeong discloses all of the elements of claim 2 in decoding method form rather than encoding apparatus form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 23. 
Regarding claim 24, Jeong discloses all of the elements of claim 3 in decoding method form rather than encoding apparatus form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 24. 
Regarding claim 25, Jeong discloses all of the elements of claim 4 in decoding method form rather than encoding apparatus form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 25. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong as applied to claims 1, 8, 15 and 19, respectively, above, and further in view of Lim (U.S. Patent Application Publication No. 2022/0086486 A1), [hereinafter Lim].

Regarding claim 5, Jeong discloses all the limitations of claim 1, as discussed above. Jeong also suggests equal weight is applied to said two predictors when forming said weighted sum ([0312] When there is no previous block bi-directionally predicted based on the first reference image and the second reference image used for bi-directional prediction of the current block, the prediction decoder 2150 may assign indexes of predetermined values to candidate values. The reason may be because there is a high probability that the same weight will be selected to combine reference blocks, with respect to blocks bi-directionally predicted based on the same reference image.)
However, Jeong does not explicitly disclose wherein the first binary symbol indicates whether equal weight is applied to said two predictors.
Lim discloses ([0315] When the weight index of the bidirectional weight prediction has a first value, this may mean that the same weight is used for two prediction blocks. In addition, when the weight index of the bidirectional weight prediction does not have a first value, this may mean that different weights are used for two prediction blocks.)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the context-based coding of Jeong with the same weight index suggested by Lim, to decrease bandwidth needed for transmission without loss of information for the reconstruction process. The motivation would be to provide equal weight to equal and opposite bi-predictions. Lim at [0315].
Regarding claim 12, Jeong discloses all of the elements of claim 5 in decoding method form rather than encoding method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 12. 
Regarding claim 19, Jeong discloses all of the elements of claim 5 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 19. 
Regarding claim 26, Jeong discloses all of the elements of claim 5 in decoding method form rather than encoding apparatus form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 26. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liao US2021/0289198 A1 discloses [0738] an index, that indicates which weight is selected from among weights, may be signaled. The weights may be the same as weights created for an image block for a prediction mode like generalized bi-prediction mode. Lee discloses [0251] To this end, the weights applied to the respective prediction blocks may have the same value of 1/N. N is the number of the generated prediction blocks. For example, when two prediction blocks are generated, the weights applied to the respective prediction blocks are ½ and ½, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487